8 B.R. 127 (1981)
In re Herman BRUINS, Angelina Bruins, Debtors.
Bankruptcy No. 80-00214.
United States Bankruptcy Court, D. Rhode Island.
January 5, 1981.
ORDER DENYING THE MOTION OF THE SOCIAL SECURITY ADMINISTRATION TO VACATE WAGE DEDUCTION ORDER
ARTHUR N. VOTOLATO, Bankruptcy Judge.
This Court is in agreement with the decisions rendered in In re Buren, 6 B.R. 744, 6 BCD 1130 (M.D.Tenn.1980) (Wiseman, J.) and In re Hughes, 7 B.R. 791 (B.C.E.D. Tenn. December 18, 1980) (Kelley, B.J.). Those cases hold that the Social Security Administration is subject to the Chapter 13 wage deduction order as provided by 11 U.S.C. § 1325(b).
IT IS HEREBY ORDERED that the motion of the Social Security Administration seeking to vacate an order requiring the Administration to pay the Debtor's benefits to the Chapter 13 Trustee is denied, and
IT IS FURTHER ORDERED that the Administration commence such payments forthwith.